DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 13 August 2019 is noted with appreciation.
Claims 1-9 are pending as amended therein.
Information Disclosure Statement
The information disclosure statements filed 13 August 2019 and 25 November 2020 have been considered by the Primary Examiner.
Specification
The abstract of the disclosure is objected to because it recites phrases that can be implied (“The present invention relates to…” / “The present invention also relates to…”); and fails to recite process steps.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “water-based wood oils” is indefinite as the terms “water-based” and “oils” appear antithetical. Perhaps Applicant is referring to an aqueous emulsion or dispersion of wood oils? The metes and bounds of the phrase is are unclear.
Claims 2-9 are similarly rejected by virtue of their incorporation of this subject matter.
Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,382,374 A in view of MacLean, J.D., Preservative Treatment of Wood by Pressure Methods, Agriculture Handbook No. 40, USDA, Forest Service, December 1952, and either WO 2010/040903 A1 or WO 2010/062180 A1.
With respect to claim 1, US ‘374 teaches a process for wood impregnation (i.e. modification) comprising: (a) impregnating the wood with an impregnation liquid in an impregnation vessel at an elevated pressure for a period of time necessary to achieve the desired degree of penetration the impregnation liquid; followed by (b) reducing the pressure in the impregnation vessel to atmospheric and maintaining the wood in the impregnation liquid, at elevated temperature, for a period of time necessary to effect a recovery of absorbed impregnation liquid, thereby reducing the gross impregnation to a desired final net impregnation; and to equalize the temperature of the wood being treated [3:4-4:38].
US ‘374 is specifically directed to a variety of common organic preservative solutions, including oils [2:39-50], but does not teach the claimed “water-based wood oils” (i.e. aqueous dispersion/emulsions of wood oils). Further, US ‘374 teaches pressures in step (a) of approx. 200 psi (approx. 13.8 bar), and time in step (b) of 1 hour [3:22-23 & 4:32-33]. 
WO ‘903 teaches a process for pressure impregnation of an aqueous, oil-containing composition into wood [2:1-5]. Impregnation is accomplished using an overpressure of 12 bar for about 90 min. [9:5-10]. The composition is advantageously derived from natural oils and contains no biocides or organic solvents (such as those taught by US ‘374) [2:18-25 & 7:4-11]. Consequently, it would have been obvious to one of ordinary skill in the art to substitute, for the impregnation composition of US ‘374, the more environmentally friendly, less hazardous composition of WO ‘903, using a pressure of 12 bar for about 90 min. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully impregnating the wood against damage in a manner less dangerous to both the environment and personnel.
WO ‘180 teaches a process for pressure impregnation of an aqueous, oil-containing composition into wood [12:22-25]. Impregnation is accomplished using an overpressure of 5 bar for 1 hour [16:3-4], followed by heat treatment at atmospheric pressure from 0.5 to 4 hours [6:27-7:3]. The composition advantageously eliminates the safety and environmental hazards associated with utilizing organic solvent-based compositions. Consequently, it would have been obvious to one of ordinary skill in the art to substitute, for the impregnation composition of US ‘374, the more environmentally friendly, less hazardous composition of WO ‘180, using a pressure of 5 bar for about 1 
It is known in the art that the pressure required for desired penetration of an impregnation composition depends upon physical properties of the composition. See e.g.  Preservative Treatment of Wood, pp. 81-82. Further, US ‘374 teaches that time and temperature in step (b) are selected to accomplish the desired degree of preservative recovery. Consequently, one of ordinary skill in the art would have recognized that selection of a different impregnation composition than that taught by US ‘374 would require different pressures and/or times to accomplish the desired impregnation. Commensurate modification of the base process of US ‘374 would have been within the level of skill of one of ordinary skill in the art and one of ordinary skill in the art would have had a reasonable expectation of successfully making the modification as both US ‘374 and WO ‘903 achieve impregnation by applying an overpressure to the impregnation vessel. Further, pressure, time, and temperature of steps (a) and (b) are result-effective variables that determine the overall degree of penetration and it would have been obvious to one of ordinary skill in the art to optimize these values by routine experimentation, absent evidence of criticality. MPEP § 2144.05.
With respect to claim 2, none of US ‘374, WO ‘903, and WO ‘180 require thermal modification of the wood prior to step (a). Preservative Treatment of Wood teaches that it is known in the art to utilize a variety of thermal pre-treatments in order to facilitate penetration of the green wood by impregnation composition [Conditioning Process, p. 39 
With respect to claim 3, Preservative Treatment of Wood discloses that, it is conventional to steam treat e.g. southern pine at 20 psi and a maximum of 259°F (126°C). This reads on the claimed “from 120°C to 230°C at higher than atmospheric pressure.” Consequently, it would have been obvious to one of ordinary skill in the art to utilize this known pretreatment process in order to accomplish the pre-treatment.
With respect to claim 4, all of US ‘374, WO ‘903, and WO ‘108 teach pine, a softwood [US ‘374 @ 3:20 “yellow pine”; WO ‘903 @ 7:19 “pine”; and WO ‘180 @ 14:23 “pine”].
With respect to claim 5, insofar as a lower moisture content translates to less water in the wood and, consequently, less water to be displaced by the impregnation composition, it would have been obvious to one of ordinary skill in the art to minimize the moisture content to the greatest degree possible to attain this advantage.
  With respect to claim 6, both WO ‘903 and WO ‘180 are silent with respect to a temperature. It is the Primary Examiner’s position that this is a fair teaching that step (a) takes place at ambient or room temperature, which is generally accepted to be 25°C.
With respect to claim 7, all of US ‘374, WO ‘903, and WO ‘180 teach temperatures above those claimed. US ‘374 discloses that the temperature is a result-effective variable [4:16 ff.]. Consequently, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation. MEPE § 2144.05.
With respect to claim 8, as noted above, WO ‘180 teaches 5 bar. As noted above, the pressure, time, and temperature of steps (a) and (b) are result-effective variables that 
With respect to claim 9, the resultant product of the process of the cited prior art is wood impregnated with an aqueous wood-oil. 
Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by both WO ‘903 and WO ‘180, cited above.
Claim 9 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
It is the Primary Examiner’s position that the structure of the product implied by this claim is merely a piece of wood impregnated with an aqueous wood-oil composition. This is clearly taught by both WO ‘903 and WO ‘180, as detailed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both WO 2013/060943 A1 and GB 2 121 285 A teach that the impregnation of wood in a vessel utilizing overpressure is conventional in the art. See GB ‘285 @ 1:47-57 and WO ‘943 @ 7:38-8:11
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
4 June 2021